DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the process of refining" in line 4 has insufficient antecedent basis. 
Claim 1 recites the limitation "a gas injector for compressing an associated gas separated in the process of refining the crude oil and reinjecting the compressed associated gas as an injection gas into a reservoir” in lines 3-5 renders the claim indefinite. It is unclear how “a gas injector”, in this case a compressor (since it is used for compressing an associated gas), is used to reinjecting the compressed associated gas as an injection gas into a reservoir. The purpose of a compressor is simply to compress a fluid. For examination purpose, as long as the compressed gas (associated gas after compression) is introduced into a reservoir at any point in time, then it meets the claim language. 
Claim 1 recites the limitation "a liquefied natural gas production offshore facility supplied with a feed gas including at least a part of the associated gas from the crude oil production offshore facility, and processing and liquefying the feed gas to generate a liquefied natural gas” in lines 6-8 renders the claim indefinite. It is unclear if “a feed gas” is the compressed associated gas or entirely different fluid. For examination purpose, it is considered to be the compressed associated gas. Appropriate correction required.
Claim 1 recites the limitation "the crude oil production offshore facility is provided with a feed gas supplier for recovering a back-flow gas which is at least a portion of the injection gas reinjected to the reservoir by the gas injector and flown backward from the reservoir, and generating at least a portion of the feed gas by using the back-flow gas” in lines 9-13 renders the claim indefinite. It is unclear the back-flow gas is recovered from the reservoir, or it is recovered from the injection gas prior to the gas reach the reservoir. The limitation wherein “flown backward from the reservoir” creates unclarity. For examination purpose examiner read the limitation as…the back-flow gas being recovered from the injection gas prior to the injection gas reached the reservoir.
Claim 2 recites the limitation "the gas injector comprises a compressor” in line 4 renders the claim indefinite. It is unclear how “a compressor” relate to the previously sited limitation “a compressor” in line 2 of the claim. It is not clear if it is referring to the previously sited compressor or entirely different compressor.

Claims 3-10 are also rejected for being dependent on a rejected claim 1 and therefore inherit the 35 U.S.C 112(b) deficiencies of its parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2015/133806 A1, A text references for Choi are made with respect to an English translation made of record on this office action) in view of Kolodziej (US 2012/0047942).
In regard to claim 1, Choi teaches an offshore facility comprising: a crude oil production offshore facility having a crude oil processor (100) for refining crude oil collected from a subsea well to produce oil, and a gas injector (120 and 150) for compressing an associated gas separated in the process of refining the crude oil and reinjecting the compressed associated gas as an injection gas [an injection gas L1 via 140 and also L2] (See at least Page, 2, col. 5; page 3, col. 3; page 4; fig. 2). Choi teaches an offshore gas processing device 100 for processing oil and gas. 
a gas production offshore facility (10) supplied with a feed gas (L3) including at least a part of the associated gas (gas coming from the compressor 120) from the crude oil production offshore facility and processing the feed gas to generate a fuel (see fig. 2),
wherein the crude oil production offshore facility is provided with a feed gas supplier for recovering a back-flow gas (L3) which is at least a portion of the injection gas (L1/L2) reinjected by the gas injector (120 and 150) and flown backward from the reservoir (See 112(b) above), and generating at least a portion of the feed gas (L3 to 10) by using the back-flow gas (See fig. 2).
Choi teaches the compressed associated gas withdrawn as an injection gas, but does not explicitly teach the injection gas is transferred into a reservoir.
However, Kolodziej teaches an offshore facility comprising: a crude oil production offshore facility (22) having a crude oil processing device (54) for refining crude oil collected from a subsea well to produce oil (See fig. 1; ¶ 0029-0032), and a gas reinjection device (compressor 58) for compressing an associated gas (70) separated in the process of refining the crude oil and reinjecting the compressed gas into a reservoir (See ¶ 0033, 0038; fig. 1, 2).
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Choi’s offshore facility by utilizing a reservoir, in view of the teachings of Kolodziej, for the purpose of storing the compressed associated gas for further use or transport. 
Choi teaches a floating gas production offshore facility (10) that can directly supply gas fuel to the floating power plant, but does not teach the offshore facility gas production is a liquefied natural gas production facility and liquefying and generate a liquefied natural gas.
However, Kolodziej teaches an offshore facility comprising: a liquefied natural gas production offshore facility (24) supplied with a feed gas (the associated gas in line 46) including at least a part of the associated gas (70) from the crude oil production offshore facility (22), and processing and liquefying the feed gas to generate a liquefied natural gas (See ¶ 0040-0044; fig. 2, 3). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Choi’s offshore facility by employing a liquefied natural gas production facility, in view of the teachings of Kolodziej, for the purpose of producing a liquefied natural gas (LNG) as a product. 

In regard to claim 2, Choi teaches the offshore facility of claim 1, wherein the feed gas supplier comprises a compressor (120) for generating a first feed gas (L1) by compressing the associated gas (the gas from filter 110) such that the associated gas has a first target pressure [@ temp of 50 barg] (See fig. 2),
the gas injector comprises a compressor (150) for generating the injection gas (gas coming out of compression unit 150) by compressing the associated gas (L1) compressed by the compressor (120) such that the compressed associated gas has a second target pressure (187 barg) higher than the first target pressure (50 barg) (See fig. 2), and 
the feed gas comprises at least one of the first feed gas (L1), a second feed gas (L3) decompressed (via 12) from the back-flow gas, and a third feed gas decompressed from the injection gas, or combinations thereof (See fig. 2; page 4).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kolodziej as applied to claim 1 above, and further in view of Wille et al. (US 20120024391). 
In regard to claim 9, Choi in view of Kolodziej teaches the offshore facility of claim 1, wherein Kolodziej teaches the liquefied natural gas production offshore facility (24) comprises: a liquefied natural gas generator (122) for processing and liquefying the feed gas to generate the liquefied natural gas (See ¶ 0040-0044; fig. 2, 3); and a plurality of storage tanks (94) provided in one row along a longitudinal direction of the hull and storing the liquefied natural gas (See fig. 2; ¶ 0039).
The modified Choi teaches a liquefied natural gas production offshore facility, but does not explicitly teach the liquefied natural gas production offshore facility comprises a turret supplied with the feed gas.
However, Wille discloses offshore equipment comprising: offshore crude oil production equipment (1) having a crude oil treatment apparatus for producing oil by refining crude oil collected from a subsea well (3) and a gas reinjection apparatus (5) for compressing associated gas, separated during the refinement of the crude oil, and injecting same back into a reservoir (7); and offshore liquefied natural gas production equipment (9) for receiving the supply of feed gases (6, 8) containing at least some of the associated gas from the offshore crude oil production equipment (1) and for producing liquefied natural gas by treating and liquefying the feed gases (6, 8). Wille further teaches the offshore liquefied natural gas production equipment (9) further comprising a turret unit (disconnectable buoy 30), wherein the turret unit (buoy 30) could be of a Submerged Turret Production type of buoy, a Submerged Turret Loading type of buoy (see fig. 3; ¶ 0043).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the offshore facility of Choi by implementing a turret, based on the teaching of Wille for the purpose of enabling the offshore facility or vessel to take up a position of least resistance to any prevailing weather conditions at all times.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Kolodziej and Wille as applied to claim 9 above, and further in view of Jakobsson et al. (US 2017/0335213). 
In regard to claim 10, Choi in view of Kolodziej teaches the offshore facility of claim 9, wherein Kolodziej teaches the liquefied natural gas generator comprises: an acid gas remover (110) for removing an acid gas from the feed gas (See fig. 3), a dehydration and mercury remover (114 and 118) for removing moisture and mercury from the feed gas from which the acid gas has been removed (See fig. 3), and a liquefier (122) for generating the liquefied natural gas by liquefying the feed gas from which the moisture and the mercury are removed (See fig. 3), and wherein the liquefied natural gas production offshore facility further comprises: a heavy hydrocarbon remover (140, 144, 152) for removing heavy hydrocarbons from fluid generated by the liquefier (See fig. 3) and a condensate transfer line (150) for transferring condensate including the heavy hydrocarbons for the processing and stabilization of the heavy hydrocarbons to the crude oil production offshore facility (See fig. 3; ¶ 0043-0044).
The modified Choi teaches a liquefied natural gas generation unit, but does not explicitly teach the liquefied natural gas generator comprises an injector including a heater for heating the feed gas to a set temperature.
However, Jakobsson teaches a method of hydrogen sulfide from an acid gas or associated gas in offshore facility, wherein heating of the permeate stream of the feed gas is accomplished by using a fraction of the feed gas to heat the permeate stream in a separate heater or by using a steam-fired heater (See at least Abstract; ¶ 0023). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the liquefied natural gas liquefier of Choi by implementing an injector comprising a heater, based on the teaching of Jakobsson for the purpose of increasing the temperature of the feed gas so as to avoid clogging or freezing of the downstream equipment from an extreme low temperature of the gas. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 are dependent on an objected claim. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Choi et al WO 2015/133806 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763